Case 1:20-cv-01820-ERK Document 1 Filed 04/15/20 Page 1 of 21 PageID #: 1




                            UNITED STA TES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

            MOTION FOR AN ORDER AUTHORIZING THE DISTRICT COURT
       TO CONSIDER A SUCCESSIVE OR SECOND HABEAS CORPUS APPLICATION
                      PURSUANT to 28 U.S .C. §§ 2244 (b), 2254
                       BY A PRISONER IN STA TE CUSTODY


                                                                                                     ( /)      ;~
   NAME:
                                                                                            g:; s=2 : ::o
                                                                                            n ~- :,... [Tl
       KONSTANTIN RUDENKO                                                                    c:,s:;; z                     n
                                                                                             ~:::::;           r-0             .,
  . - - - - - - -- - - - - - -- --.---------------'-'--=o=----,_.,--,
                                                                  __ fT1
   PLACE OF CONFfNEMENT:                             PRISONER NUMBER:                        0~1
                                                                                             ;:~:---           ~           <
       BARE- HILL CORR. FACILITY                       14-A-2378
                                                                                             ....


                                                                                             s ~:,
                                                                                                    ,J - - ,   _   , ...

                                                                                                                           rn
                                                                                                                           r-,
                                                                                             -~                w           '·~-·· ;




                                   Instructions-Read Carefully

 (1)    This motion must be legibly handwritten or typewri tten and signed by the movant under
        penalty of pe1jury. A ll documents must be on 8½ x 11 inch paper; the Court wil l not
        accept other paper sizes. Any false stateme nts of a material fact may serve as the basis
        for prosecution and conviction for perjury.


 (2)    All questions must be answered concisely in the proper space on the form.


 (3)    Movant seeking leave to file a second or successive petition is required to us e this form.
        In capital cases onl y, the use of this form is optional.


 (4)    Movant may use additional pages only to explain additional grounds for relief and set
        forth additiona l facts and documents supporting any alleged grounds. Separate petitions ,
        motions, briefs, arguments, etc. should not be submitted.


 (5)    In capital cases onl y, the use of this fom1 is optional, and separate petitions, motions,
        briefs, arguments, may be submitted.




                                                Page 1                                 Rev. 1.24 .201 8
Case 1:20-cv-01820-ERK Document 1 Filed 04/15/20 Page 2 of 21 PageID #: 2




  (6)   Movant must show in the motion to the Court of Appeals that the claim to be presented in
        a second or successive habeas corpus application was not presented in a prior application and
        that

        (1)    the claim relies on a new rule of constitutional law, made retroactive to cases on
               collateral review by the Supreme Court, that was previously unavailable; or

        (2)    (a)     the facts underlying the claim could not have been discovered prev iousl y
                       through the exercise of du e diligence; and

               (b)     those facts, if proven and viewed in light of the evidence as a wh ole, w ould
                       be sufficient to establish by clear and convincing ev idence that, but for
                       constitutional error, no reasonable fact finder would have found the applicant
                       guilty of the underlying offense.
                       28 U .S.C. § 2244 (b)


  (7)   Send the completed motion, the original and two copies , to :

               Clerk of Court
               United States Court of Appeals for the Second Circuit
               Thurgood Marshall United States Court House
               40 Foley Square
               New York, New York 10007




                                             Page 2                                 Re v 1.24 .20 I 8
Case 1:20-cv-01820-ERK Document 1 Filed 04/15/20 Page 3 of 21 PageID #: 3




                                            MOTION

  I.   (a)    Name and location of court which entered the judgment of conviction under attack
                  KINGS COUNTY COURT

       (b)    Case number ---"#-=S-=2:c.7
                                        ;,-=2:..!/-=
                                                 . 2-=0-=1=-=2' - - - - - - -- - - - - - - -- -
  2.   Date of judgment of conviction _M
                                       _a_y:c___2_5...:.,_ 2_0_1_4____________ __

  3.   Length of sentence    15 Years Sentencing Judge _G_U_Z_M_A_N_________

  4.   Nature of offense or offenses for which you were convicted:_A
                                                                   _ s _s _a_u_l_t_ _ _ __
         in the First Degree, and Criminal Pos_s..e.s..si.o.~u.______
         a Weapon in the Third Degree.


  5.   Have you ever filed a post-conviction petition, application, or motion for collateral relief
       in a ~deral court re lated to this conviction and sentence?
       Yes~ NoO
       If "yes", how many times?       1           (if more than one , complete 6 and 7 below as
       necessary)
       (a) Name of court KINGS COUNTY COURT
       (b) Case number =-
                        5=2-'-7-=2_,_
                                  / -=2=-
                                       0=1=
                                          2_ _ _ __ _ _ _ _ _ _ _ _ _ _ __ __
       (c) Nature of proceeding prior to sentencing.




       (d) Grounds raised (list all grounds; use extra pages if necessary) _ _ _ _ __ __
       1- Brady Violation; 2- Deficient performance of
       co-counsel; 3- Fraud; 4- Insufficient evidence.




       (e) D~ou rmve an evidentiary hearing on your petition, app lication, or motion ?
       Yes   LJ  No ~
       (f) Result_ _ _ _ __ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ __

       (g) Date of result May 25, 2014

 6.    As to any second federal petition, application, or motion, give the same information:
       (a) Name of court _ _ __ _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ __ _
       (b) Case number _ _ _ _ _ _ _ _ _ __ _ __ _ _ _ _ _ _ _ _ _ _ __


                                             Page 3                                 Rev . 1.24.2018
Case 1:20-cv-01820-ERK Document 1 Filed 04/15/20 Page 4 of 21 PageID #: 4




        (c) Nature of proceeding _3_3_0_. 3
                                          _0_ _rn_o_t_i_o_n________ ________


        (d) Grounds raised (list all grounds; use extra pages if necessary) _ _ _ _ _ _ __




       (e) 9-id-iYou rMve an evidentiary hearing on your petition, application, or motion?
       Yes LJ NoLJ
       (f) Result_ _ _ _ _ _ _ _ _ __ _ __ _ _ _ __ _ __ _ _ __

       (g) Date of result_ _ _ __ _ _ __ _ __ _ _ _ __ __ _ __ _ __

  7.   As    to any third federal petiti on, application, or motion, give the same infom1ation:
       (a)   Name of court
       (b)   Case number
                             - - -- - - - - - - - - - - - - - - - - - -- - -
                            --------------------------
       (c)    Nature of pro ceeding _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



       (d) Grounds raised (list all grounds; use ex tra pages if necessary)_ _ _ _ _ _ _ __




       (e) q.ic4'ou rM ve an evid entiary hearing on your peti tion, applicati on, or moti on?
       YesLJ NoLJ
       (f) Resu lt_ __ _ _ _ _ _ _ _ _ __ _ _ _ _ _ __ _ _ _ __ _

       (g) Date of result
                         - - - - - - - - -- - -- - - - - - - - - - ----
  8.   Did you appeal the result of any action taken on your federal petition, application, or
       motion? (Use extra pages to reflect addi tional petitions if necessary)
       (1) First petition, etc. o%3es     D   Appeal No.
       (2) Second petition, etc. No        D
                                         Yes       Appeal No. _ _ _ _ _ __
       (3) Third petition, etc. No     YesD      Appeal No . _ _ _ _ __ _

       First and only petition appeals to United States
       Second Circuit Court of Appeals.



                                             Page 4                                 Rev. 1.24 .2018
Case 1:20-cv-01820-ERK Document 1 Filed 04/15/20 Page 5 of 21 PageID #: 5




   9.    If you did not appeal from the adverse action on any petition, application, or motion,
         explain briefly why you did not:




   10.   State concisely every ground on w hi ch you now claim that you are being held unl awfu ll y.
         Summarize briefly the facts supporting each ground.

         A.     Ground one :     See Attachment
                               -------------------------

                Supporting FACTS (tell your story briefly without citing cases or law):
                                 See Attachment




                Was this claim raised in a prior federal petition, application, or motion?
                Yes ~    NoO Raised but never addressed.

                Does this claim rely on a "new rule of constitutional law?" Yes   D     No ~
                If "yes," state the new rule of constitutional law (give case name and citation) :



               Does this claim rely on "newly discovered evidence?" Yes      D    No~
               If "yes," briefly describe the new ly discovered evidence, attach a copy (if
               available), state when yo u obtained it, and w hy it was not previously ava il able to
               you.




                                               Page 5                                 Rev 1.24 2018
Case 1:20-cv-01820-ERK Document 1 Filed 04/15/20 Page 6 of 21 PageID #: 6




        B.     Ground two:


               Supporting FACTS (tell your story briefly without citing cases or law):




               Was this claim raised in a prior federal petition, application, or motion?
               Yes   (KJ   No   D   Yes, but never addressed.
               Does this claim rely on a "new rule of constitutional law?" Yes    D       No~
               If "yes," state the new rul e of constitutional law (give case name and citation):




               Does this claim rely on "newly discovered evidence?" Yes      D    NoQ
               If "yes," briefly describe the newly discovered evidence, attach a copy (if
               available), state when you obtain ed it, and why it was not previously avai lable to
               you




              [Additional grounds and facts and documents supporting any alleged grounds
              may be set forth on extra pages if necessary]

  11.   Do you have any motion or~eal now pendin.g in any court as to the judgment now
        under attack? Yes fxl No
        If yes, Name of co~• S • UPREME COURT Case number                  - - - -- --                  -




                                              Page 6                                 Rev. 1.24 20 I 8
     Case 1:20-cv-01820-ERK Document 1 Filed 04/15/20 Page 7 of 21 PageID #: 7




                    Wherefore, movant prays that the United States Court of Appeals for the Second Circuit
                    grant an Order Authorizing the District Court to Consider Applicant' s Second or
                    Successive Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2254 .



                                                           ~'!,,
                   I declare under Penalty of Perjury that my answers to all the qu estions in this motio n are
                   true and correct.


                                                                                                                        (;
                                                                                                                        ff\
                                                                                                                        ---
                                                                                                                             ·.;:-,
                                                    PROOF OF SERVICE                                                           I


                   Movant must send a copy of this motion and all attachments to the attorney general of the                   I
                                                                                                                               I

                                                                                                                               I
                   state in which applicant was convicted.

                   I certify that on   111!;&JM
                                       7   [ ate]
                                                                            , I mailed a copy of this motion*


                   and all attachments to _ _ _ _ _ __ _ __ _ _ at the following address:

                      KINGS COUNTY DISTRICT ATTORNEY, 350 JAY STREET
                     BROOKLYN, NEW YORK 11201
SWO i. TO BEFORE ME THIS
      1
          ;:
                                                                  ~i?«duvRX?
                                                                      Movant' s Signature
                                                                    /fdcl3r..t
                             ~Uv                                   /::tJ45/4,d//7/4/            hidet"(/~
               *   Pursuant to FRAP 25 (a), "Papers fi led by an inmate confined in an institution are time ly filed
                   if deposited in the institution's internal mail system on or before the last day offiling. Timel y
                   filing of papers by an inmate confined in an institution may be shown by a notarized
                   statement or declaration (in compliance with 28 U.S.C. § 1746) setting fo rth the date of
                   deposit and stating that first-class postage has been prepa id."

         BRIAN J BENWARE
 NOTAR PUBLIC, STATE OF NEW YORK
          t.1 0 . 01 BE63::l4 240
   au LIFIED IN FRANKL.IN COUNTY
                                           d/
                                         ,") :;. .
                                                         Page 7        Rev 1.24 .20 I 8

COMM! l.ON..E.XE!E.ES..DECEMBEB...i4..20-~ ~       ---------------------------
     Case 1:20-cv-01820-ERK Document 1 Filed 04/15/20 Page 8 of 21 PageID #: 8




                                     ATTACHMENT 1 of 2


           The    New        York   State       courts    committed       an   equal
           protection violation by failing to allow defendant
           the right to file a .EE£.~ supplement brief. This
           was a constitutional violation under the Fourteen
           Amendment          of    the     United       States     Constitution.
..         Whereas . the New York State courts                    ~       treat all
           persons or class of persons the same. Here,                           the
           New York State courts not only has a different
           policy in each Appellate Division Department, but
           also within the same Appellate Division Department
           itself. By giving some the defendant's the right
           to file and other not the same right.


                 The     First       and        Second    Appellate        Division
           Departments         makes       it    discretionary _whereas         the
           Fourth      and Third Appellate Division                     Departments
          gives        the    defendant         a   right    to    file    without
          asking.       During the course of this litigation no
          federal court has addressed this claim.


                  This issue was contained within the body of
          petitioner's claims and was never addressed by the
          District Court,            thus,       the reason       for   petitioner


                                                 -1-
Case 1:20-cv-01820-ERK Document 1 Filed 04/15/20 Page 9 of 21 PageID #: 9




                        ATTACHMENT 2 of 2




     request to file a second habeas corpus petition in
     the District court so that that court may address
     the issue.




                                -2-
      Case 1:20-cv-01820-ERK Document 1 Filed 04/15/20 Page 10 of 21 PageID #: 10




             c
             'ij

=·
-

I
  ·          ru
             u..
             ru
~~           ~
col          ~
             C>
             u




                                                                                    ...·   ·•·'   · . .·/
Case 1:20-cv-01820-ERK Document 1 Filed 04/15/20 Page 11 of 21 PageID #: 11




                KONSTANTIN RUDENKO, #14-A-2378
                BARE HILL CORRECTIONAL FACILITY
                 CALLER BOX 20, 181 BRAND ROAD
                     MALONE, NEW YORK 12953                          ,.-
                                                                                   r '-"
                                                                                   =->
                                                                     (/!           , , •.'.l
                                                                                   r,;...:.:1
                                                                                                :1J
                                                               <..li C J
                                                               j"":I Q
                                                                                    L-
                                                                                     :::, .     rn
                                                               C°2£
                                                               c_. . . ., , . _;      :;~       C)
                                                                                      ;·-...)
     January 20, 2020                                           ;z: -1
                                                                00                     ....-    rn
                                                                 0~                      -0      <
                                                                  :;::::J -- ...
                                                                  n~ -:::I'~ ;n
                                                                  c:: - \ J
                                                                  ~r--:~    w   c1
                                                                  ,.
     SUPREME COURT OF THE UNITED STATES                                ~ w  \.0
                                                                              Ul
     1 FIRST STREET, N.E.
     WASHINGTON, DC 20543


     RE: KONSTANTIN RUDENKO V. COXSACKIE WARDEN
         18-CV-4301 (ERK) (LB)
         19-848

     Dear Sir/Madam,
     I am writing to Respectfully ask for the status of
     a petition for Certiorari that I filed on December
     29, 2019. Since that time I have filed a petition
     in the United States Second Circuit Court of
     Appeals to file a successive habeas corpus
     petition. Since I am a little confused I have
     enclosed a copy.


                                                Yours,
     cc/FILE:
Case 1:20-cv-01820-ERK Document 1 Filed 04/15/20 Page 12 of 21 PageID #: 12




                              UNITED STA TES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

              MOTION FOR AN ORDER AUTHORIZING THE DISTRICT COURT
         TO CONSIDER A SUCCESSIVE OR SECOND HABEAS CORPUS APPLICATION
                        PURSUANT to 28 U.S .C. §§ 2244 (b), 2254
                         BY A PRISONER IN STA TE CUSTODY


                                                                                                       ( /)      ;~
     NAME:
                                                                                              g:; s=2 : ::o
                                                                                              n ~- :,... [Tl
         KONSTANTIN RUDENKO                                                                    c:,s:;; z                     n
                                                                                               ~:::::;           r-0             .,
   . - - - - - - -- - - - - - -- --.---------------'-'--=o=----,_.,--,
                                                                   __ fT1
     PLACE OF CONFfNEMENT:                             PRISONER NUMBER:                        0~1
                                                                                               ;:~:---           ~           <
         BARE- HILL CORR. FACILITY                       14-A-2378
                                                                                               ....


                                                                                               s ~:,
                                                                                                      ,J - - ,   _   , ...

                                                                                                                             rn
                                                                                                                             r-,
                                                                                               -~                w           '·~-·· ;




                                     Instructions-Read Carefully

   (1)    This motion must be legibly handwritten or typewri tten and signed by the movant under
          penalty of pe1jury. A ll documents must be on 8½ x 11 inch paper; the Court wil l not
          accept other paper sizes. Any false stateme nts of a material fact may serve as the basis
          for prosecution and conviction for perjury.


   (2)    All questions must be answered concisely in the proper space on the form.


  (3)     Movant seeking leave to file a second or successive petition is required to us e this form.
          In capital cases onl y, the use of this form is optional.


  (4)     Movant may use additional pages only to explain additional grounds for relief and set
          forth additiona l facts and documents supporting any alleged grounds. Separate petitions ,
          motions, briefs, arguments, etc. should not be submitted.


  (5)     In capital cases onl y, the use of this fom1 is optional, and separate petitions, motions,
          briefs, arguments, may be submitted.




                                                  Page 1                                 Rev. 1.24 .201 8
Case 1:20-cv-01820-ERK Document 1 Filed 04/15/20 Page 13 of 21 PageID #: 13




   (6)   Movant must show in the motion to the Court of Appeals that the claim to be presented in
         a second or successive habeas corpus application was not presented in a prior application and
         that

         (1)    the claim relies on a new rule of constitutional law, made retroactive to cases on
                collateral review by the Supreme Court, that was previously unavailable; or

         (2)    (a)     the facts underlying the claim could not have been discovered prev iousl y
                        through the exercise of du e diligence; and

                (b)     those facts, if proven and viewed in light of the evidence as a wh ole, w ould
                        be sufficient to establish by clear and convincing ev idence that, but for
                        constitutional error, no reasonable fact finder would have found the applicant
                        guilty of the underlying offense.
                        28 U .S.C. § 2244 (b)


   (7)   Send the completed motion, the original and two copies , to :

                Clerk of Court
                United States Court of Appeals for the Second Circuit
                Thurgood Marshall United States Court House
                40 Foley Square
                New York, New York 10007




                                              Page 2                                 Re v 1.24 .20 I 8
Case 1:20-cv-01820-ERK Document 1 Filed 04/15/20 Page 14 of 21 PageID #: 14




                                             MOTION

   I.   (a)    Name and location of court which entered the judgment of conviction under attack
                   KINGS COUNTY COURT

        (b)    Case number ---"#-=S-=2:c.7
                                         ;,-=2:..!/-=
                                                  . 2-=0-=1=-=2' - - - - - - -- - - - - - - -- -
   2.   Date of judgment of conviction _M
                                        _a_y:c___2_5...:.,_ 2_0_1_4____________ __

   3.   Length of sentence    15 Years Sentencing Judge _G_U_Z_M_A_N_________

   4.   Nature of offense or offenses for which you were convicted:_A
                                                                    _ s _s _a_u_l_t_ _ _ __
          in the First Degree, and Criminal Pos_s..e.s..si.o.~u.______
          a Weapon in the Third Degree.


   5.   Have you ever filed a post-conviction petition, application, or motion for collateral relief
        in a ~deral court re lated to this conviction and sentence?
        Yes~ NoO
        If "yes", how many times?       1           (if more than one , complete 6 and 7 below as
        necessary)
        (a) Name of court KINGS COUNTY COURT
        (b) Case number =-
                         5=2-'-7-=2_,_
                                   / -=2=-
                                        0=1=
                                           2_ _ _ __ _ _ _ _ _ _ _ _ _ _ __ __
        (c) Nature of proceeding prior to sentencing.




        (d) Grounds raised (list all grounds; use extra pages if necessary) _ _ _ _ __ __
        1- Brady Violation; 2- Deficient performance of
        co-counsel; 3- Fraud; 4- Insufficient evidence.




        (e) D~ou rmve an evidentiary hearing on your petition, app lication, or motion ?
        Yes   LJ  No ~
        (f) Result_ _ _ _ __ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ __

        (g) Date of result May 25, 2014

  6.    As to any second federal petition, application, or motion, give the same information:
        (a) Name of court _ _ __ _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ __ _
        (b) Case number _ _ _ _ _ _ _ _ _ __ _ __ _ _ _ _ _ _ _ _ _ _ __


                                              Page 3                                 Rev . 1.24.2018
Case 1:20-cv-01820-ERK Document 1 Filed 04/15/20 Page 15 of 21 PageID #: 15




         (c) Nature of proceeding _3_3_0_. 3
                                           _0_ _rn_o_t_i_o_n________ ________


         (d) Grounds raised (list all grounds; use extra pages if necessary) _ _ _ _ _ _ __




        (e) 9-id-iYou rMve an evidentiary hearing on your petition, application, or motion?
        Yes LJ NoLJ
        (f) Result_ _ _ _ _ _ _ _ _ __ _ __ _ _ _ __ _ __ _ _ __

        (g) Date of result_ _ _ __ _ _ __ _ __ _ _ _ __ __ _ __ _ __

   7.   As    to any third federal petiti on, application, or motion, give the same infom1ation:
        (a)   Name of court
        (b)   Case number
                              - - -- - - - - - - - - - - - - - - - - - -- - -
                             --------------------------
        (c)    Nature of pro ceeding _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



        (d) Grounds raised (list all grounds; use ex tra pages if necessary)_ _ _ _ _ _ _ __




        (e) q.ic4'ou rM ve an evid entiary hearing on your peti tion, applicati on, or moti on?
        YesLJ NoLJ
        (f) Resu lt_ __ _ _ _ _ _ _ _ _ __ _ _ _ _ _ __ _ _ _ __ _

        (g) Date of result
                          - - - - - - - - -- - -- - - - - - - - - - ----
   8.   Did you appeal the result of any action taken on your federal petition, application, or
        motion? (Use extra pages to reflect addi tional petitions if necessary)
        (1) First petition, etc. o%3es     D   Appeal No.
        (2) Second petition, etc. No        D
                                          Yes       Appeal No. _ _ _ _ _ __
        (3) Third petition, etc. No     YesD      Appeal No . _ _ _ _ __ _

        First and only petition appeals to United States
        Second Circuit Court of Appeals.



                                              Page 4                                 Rev. 1.24 .2018
Case 1:20-cv-01820-ERK Document 1 Filed 04/15/20 Page 16 of 21 PageID #: 16




    9.    If you did not appeal from the adverse action on any petition, application, or motion,
          explain briefly why you did not:




    10.   State concisely every ground on w hi ch you now claim that you are being held unl awfu ll y.
          Summarize briefly the facts supporting each ground.

          A.     Ground one :     See Attachment
                                -------------------------

                 Supporting FACTS (tell your story briefly without citing cases or law):
                                  See Attachment




                 Was this claim raised in a prior federal petition, application, or motion?
                 Yes ~    NoO Raised but never addressed.

                 Does this claim rely on a "new rule of constitutional law?" Yes   D     No ~
                 If "yes," state the new rule of constitutional law (give case name and citation) :



                Does this claim rely on "newly discovered evidence?" Yes      D    No~
                If "yes," briefly describe the new ly discovered evidence, attach a copy (if
                available), state when yo u obtained it, and w hy it was not previously ava il able to
                you.




                                                Page 5                                 Rev 1.24 2018
Case 1:20-cv-01820-ERK Document 1 Filed 04/15/20 Page 17 of 21 PageID #: 17




         B.     Ground two:


                Supporting FACTS (tell your story briefly without citing cases or law):




                Was this claim raised in a prior federal petition, application, or motion?
                Yes   (KJ   No   D   Yes, but never addressed.
                Does this claim rely on a "new rule of constitutional law?" Yes    D       No~
                If "yes," state the new rul e of constitutional law (give case name and citation):




                Does this claim rely on "newly discovered evidence?" Yes      D    NoQ
                If "yes," briefly describe the newly discovered evidence, attach a copy (if
                available), state when you obtain ed it, and why it was not previously avai lable to
                you




               [Additional grounds and facts and documents supporting any alleged grounds
               may be set forth on extra pages if necessary]

   11.   Do you have any motion or~eal now pendin.g in any court as to the judgment now
         under attack? Yes fxl No
         If yes, Name of co~• S • UPREME COURT Case number                  - - - -- --                  -




                                               Page 6                                 Rev. 1.24 20 I 8
    Case 1:20-cv-01820-ERK Document 1 Filed 04/15/20 Page 18 of 21 PageID #: 18




                    Wherefore, movant prays that the United States Court of Appeals for the Second Circuit
                    grant an Order Authorizing the District Court to Consider Applicant' s Second or
                    Successive Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2254 .



                                                           ~'!,,
                   I declare under Penalty of Perjury that my answers to all the qu estions in this motio n are
                   true and correct.


                                                                                                                        (;
                                                                                                                        ff\
                                                                                                                        ---
                                                                                                                             ·.;:-,
                                                    PROOF OF SERVICE                                                           I


                   Movant must send a copy of this motion and all attachments to the attorney general of the                   I
                                                                                                                               I

                                                                                                                               I
                   state in which applicant was convicted.

                   I certify that on   111!;&JM
                                       7   [ ate]
                                                                            , I mailed a copy of this motion*


                   and all attachments to _ _ _ _ _ __ _ __ _ _ at the following address:

                      KINGS COUNTY DISTRICT ATTORNEY, 350 JAY STREET
                     BROOKLYN, NEW YORK 11201
SWO i. TO BEFORE ME THIS
      1
          ;:
                                                                  ~i?«duvRX?
                                                                      Movant' s Signature
                                                                    /fdcl3r..t
                             ~Uv                                   /::tJ45/4,d//7/4/            hidet"(/~
               *   Pursuant to FRAP 25 (a), "Papers fi led by an inmate confined in an institution are time ly filed
                   if deposited in the institution's internal mail system on or before the last day offiling. Timel y
                   filing of papers by an inmate confined in an institution may be shown by a notarized
                   statement or declaration (in compliance with 28 U.S.C. § 1746) setting fo rth the date of
                   deposit and stating that first-class postage has been prepa id."

         BRIAN J BENWARE
 NOTAR PUBLIC, STATE OF NEW YORK
          t.1 0 . 01 BE63::l4 240
   au LIFIED IN FRANKL.IN COUNTY
                                           d/
                                         ,") :;. .
                                                         Page 7        Rev 1.24 .20 I 8

COMM! l.ON..E.XE!E.ES..DECEMBEB...i4..20-~ ~       ---------------------------
     Case 1:20-cv-01820-ERK Document 1 Filed 04/15/20 Page 19 of 21 PageID #: 19




                                      ATTACHMENT 1 of 2


            The     New       York   State       courts    committed       an   equal
            protection violation by failing to allow defendant
            the right to file a .EE£.~ supplement brief. This
            was a constitutional violation under the Fourteen
            Amendment          of    the     United       States     Constitution.
..          Whereas . the New York State courts                    ~       treat all
            persons or class of persons the same. Here,                           the
            New York State courts not only has a different
            policy in each Appellate Division Department, but
            also within the same Appellate Division Department
            itself. By giving some the defendant's the right
            to file and other not the same right.


                  The     First       and        Second    Appellate        Division
            Departments         makes       it    discretionary _whereas         the
            Fourth      and Third Appellate Division                     Departments
            gives       the    defendant         a   right    to    file    without
            asking.       During the course of this litigation no
            federal court has addressed this claim.


                    This issue was contained within the body of
           petitioner's claims and was never addressed by the
           District Court,            thus,       the reason       for   petitioner


                                                  -1-
Case 1:20-cv-01820-ERK Document 1 Filed 04/15/20 Page 20 of 21 PageID #: 20




                         ATTACHMENT 2 of 2




      request to file a second habeas corpus petition in
       the District court so that that court may address
      the issue.




                                 -2-
      Case 1:20-cv-01820-ERK Document 1 Filed 04/15/20 Page 21 of 21 PageID #: 21




             c
             'ij

=·
-

I
  ·          ru
             u..
             ru
~~           ~
col          ~
             C>
             u




                                                                                    ...·   ·•·'   · . .·/
